Title: To James Madison from John Dawson, 18 February 1788
From: Dawson, John
To: Madison, James


Dear sir
Frdksburg. Feby 18. 1788.
It is now several months since I was honord with a letter from you. During the recess of Congress, while your attention was not closely confind to public business, and while the situation of the Union must have furnishd you with daily information which woud have been interesting to you, I flatterd myself you woud not have neglected your friend.
The approaching elections are the subject of general conversation in this state at this time, and uncommon exertions are made by all parties to have elected those persons whose sentiments agree with their own. In Orange I am inform’d there are three candadates, besides yourself, and that the election is very doubtful, as two of the Gentlemen, Barber and Porter, have declard their opposition to the proposd Goverment. I must therefore join your other friends and intreat your attendance at the election. Mr. Mason will probably be returnd for Stafford, as the people have signd a petition and sent it to him, requesting his services. He is however warmly opposd by Colo Carter and Mr. Fitzhugh. There is scarce a doubt but Mr. Randolph will be elected in Henrico, altho “the plain Dealer” thinks he ought not to be, as you will observe by the enclosd paper. Mr. Jones offers for King George. His election is doubtful. In this county the candadates are Genl. Spotswood, Mr. Page Mr. Monroe and my self. It is impossible to say who will be elected. The contest will probably be between the three last mentiond.
Never perhaps was a state more divided than Virginia is on the new Constitution. Its fate appears to hang in a great measure on the decision of Massachusetts bay. Shoud the convention of that state adjourn without doing any thing decisive, or shoud amendments be proposd, I think, Virginia will go hand in hand with her. Shoud she adopt, I cannot say what will be done. But shoud nine states agree to it in toto, I apprehend there will be a decided majority in this state for accepting it. Whatever the event may be I sincerely pray that my countrymen may act with moderation, altho I very much doubt it, and that they may weigh the subject with that coolness and impartiality, which its importance requires. With much respect and esteem, I am, dear sir Your Friend & hm: Sert.
J Dawson
